Exhibit Subsidiaries of the Company America’s Drive-In Brand Properties LLC, a Kansas limited liability company America’s Drive-In Restaurants LLC, a Kansas limited liability company Sonic Capital LLC, a Delaware limited liability company Sonic Industries LLC, a Delaware limited liability company Sonic Industries Services Inc., an Oklahoma corporation Sonic Restaurants, Inc., an Oklahoma corporation Sonic Partnership Interests Inc., an Oklahoma corporation Sonic Property Development, L.L.C., an Oklahoma limited liability company Sonic Technology Fund, L.L.C., an Oklahoma limited liability company Sonic Value Card, L.L.C., a Virginia limited liability company SPOTlight, LLC, an Oklahoma limited liability company SRI Real Estate Holding LLC, a Delaware limited liability company SRI Real Estate Properties LLC, a Delaware limited liability company As of August 31, 2009, Sonic Restaurants, Inc. or America’s Drive-In Restaurants LLC owns the majority interest in 475 partnerships and limited liability companies, each of which operates a Sonic Drive-In restaurant.The names of those 475 majority-owned entities have been omitted.
